Mr. Justice Clayton
delivered the opinion of the court.
This cause was once before in this court, and is reported 4 S. & M. 691. When it went back to the probate court of Claiborne county, at the December term, 1843, it was agreed between the parties, and .so entered upon the record, that the former report of the referees should be set aside, and the claims in question referred to other referees therein named. These last referees, at the February term, 1844, reported in favor of the claims of Stone, and their report was approved and confirmed by the court.
The record then states “that the administrator excepted to the appointment of the referees, without good cause being shown why the claim should be referred, and to the confirmation of the report. If any objection existed to the original appointment of referees, the party has waived it by agreeing to set aside their appointment, and by farther agreeing to the appointment of others.
There is no bill of exceptions, nor anything in the record, to show any error, if any exist, either in the report of the referees, or in the order confirming it.
The same is therefore affirmed.